DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-5, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boles et al. (US publication 2017/0301780 A1), hereinafter referred to as Boles780.

Regarding claim 1, Boles780 teaches a semiconductor structure for use in a III-Nitride (III-N) semiconductor device (fig. 1a and related text), comprising: a channel layer (114, [0052]); a barrier layer (116, [0052]) disposed on the channel layer, wherein electrons are formed at an interface between the channel layer and the barrier layer ([0062]); a source contact (130, [0051]) and a drain contact (132, [0051]) disposed over the channel layer; a cap layer (118, [0052]) disposed between the source contact and the drain contact (fig. 1a), and disposed above the channel layer (fig. 1a); and a gate electrode, wherein the gate electrode (140, [0068]) contacts a portion of the cap layer, less than an entirety of the cap layer (fig. 1a).
Regarding claim 3, Boles780 teaches wherein an active region is defined as a region between the source contact and the drain contact, and wherein the gate electrode is offset in a second direction, perpendicular to a source-drain direction (fig. 1a).
Regarding claim 4, Boles780 teaches wherein the cap layer extends in the second direction beyond the active region and at least a portion of the gate electrode is disposed outside the active region (fig. 1a).
Regarding claim 5, Boles780 teaches wherein the gate electrode is directly disposed on the portion of the cap layer, wherein the cap layer extends beyond the gate electrode by at least 0.3 μm toward the source contact and/or drain contact ([0053]).
Regarding claim 14, Boles780 teaches wherein the portion comprises less than 90% of the cap layer (fig. 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boles780, as applied to claim 1 above, and further in view of Kuraguchi et al. (US publication 2015/0270379 A1), hereinafter referred to as Kuraguchi379.

Regarding claim 2, Boles780 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Boles780 also teaches wherein the cap layer comprises doped GaN ([0064]).
Boles780 does not explicitly teach wherein the cap layer comprises Mg-doped GaN, AlGaN or InGaN.
Kuraguchi379 teaches wherein the cap layer comprises Mg-doped GaN ([0035-0036]), AlGaN or InGaN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boles780 with that of Kuraguchi379 so that wherein the cap layer comprises Mg-doped GaN, AlGaN or InGaN for modulating electrical potential of the channel layer ([0036]).

Allowable Subject Matter
Claims 6-13 and 15-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the claim contains the following limitations: “comprising a dielectric layer disposed between the cap layer and the gate electrode, wherein a plurality of vias are disposed in the dielectric layer to allow the gate electrode to contact the cap layer in a plurality of locations” and none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.
Regarding claim 7-13, the claim contains the following limitations: “comprising a dielectric layer disposed between the cap layer and the gate electrode, and at least one via disposed in the dielectric layer to allow the gate electrode to contact the portion of the cap layer, wherein the cap layer comprises a first portion extending in a second direction, perpendicular to a source-drain direction, with one or more side regions that extend from the first portion in the source-drain direction, and wherein the at least one via allows the gate electrode to contact the at least one side region” and none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.
Regarding claim 15-20, the claim contains the following limitations: “…two or more source contacts and a corresponding number of drain contacts disposed over the channel layer, wherein non-active regions are disposed between adjacent source contacts and/or adjacent drain contacts; and wherein the source contacts and corresponding drain contacts are separated by active regions; a cap layer that is disposed above the barrier layer; and a gate electrode disposed in a region between two non-active regions above the cap layer and contacting the cap layer only in the region between the two non-active regions, and wherein the cap layer extends to the active regions” and none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828